Name: Council Regulation (EC) No 2598/97 of 18 December 1997 extending the programme to promote international cooperation in the energy sector - Synergy programme
 Type: Regulation
 Subject Matter: cooperation policy;  energy policy;  management;  EU finance
 Date Published: nan

 L 351 / 16 EN Official Journal of the European Communities 23 . 12. 97 COUNCIL REGULATION (EC) No 2598/97 of 18 December 1997 extending the programme to promote international cooperation in the energy sector  Synergy programme Whereas a financial reference amount within the meaning of point 2 of the declaration by the European Parliament, the Council and the Commission of 6 March 1995 on the incorporation of financial provisions into legislative acts (4), is included in this Regulation , without thereby affecting the powers of the budgetary authority as they are defined by the Treaty; Whereas the Treaty does not provide, for the adoption of this Regulation , powers other than those of Article 235, HAS ADOPTED THIS REGULATION: Article 1 1 . The duration of the Synergy programme shall be extended for one year from 1 January to 31 December 1998 . 2. The financial reference amount for the implementa ­ tion of this programme shall be ECU 5 million . The appropriation shall be authorized by the budgetary authority within the limits of the financial perspectives . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Council Regulation (EC) No 701 /97 of 14 April 1997 adopting a programme to promote international cooperation in the energy sector  Synergy programme (3)  and in particular Article 3 thereof, provides for implementation of the Synergy programme to start on 1 January 1997 and end on 31 December 1997; Whereas the Commission communication entitled 'An overall view of energy policy and actions' concludes that an effort is needed to improve the transparency of Community energy policy and marks a first step towards a proposal for a framework energy programme; Whereas it is necessary to extend the Synergy programme for one year, on a transitional basis , until the programme is incorporated into the new framework energy programme; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1997 . For the Council The President F. BODEN (') OJ C 337, 7 . 11 . 1997, p. 57. (2) Opinion delivered on 4 December 1997 (not yet published in the Official Journal). (3) OJ L 104, 22 . 4. 1997, p. 1 . ( «) OJ C 293 , 8 . 11 . 1995 , p . 4.